DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 10/15/2021 has been entered. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the presence of the following on a plasmonics-active gold nanostar: (1) all three of a TAT peptide, an additional particular bioreceptor species, and one or more of an optical or non-optical label, a photosensitizer, or a photoactivator (independent claim 1); or (2) all two of a cysteine-terminated TAT (c-TAT) peptide and one or more of an additional bioreceptor, an optical or non-optical label, a photosensitizer, or a photoactivator (independent claim 21).  The closest prior art are Schütz et al. (of record; from IDS; 2011 Chem. Commun. 47: 4216-4218; “Schütz”) and Santos-Cuevas et al. (of record; 2009 Int. J. Pharm. 375: 75-83; “Santos-Cuevas”).  Schütz teaches a plasmonics-active gold nanostar for use as a SERS label in prostate tissue imaging and comprising a gold nanostar, an ethylene glycol-modified Raman label Ra2, and an anti-p63 antibody conjugated to the Ra2 label.  However, Schütz does not teach: the presence of all three of a TAT peptide, a bioreceptor species alternative to the anti-p63 antibody, and the Raman label (an optical label) on the gold nanostar, as required by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618